DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment filed June 3, 2021, claims 9, 16 have been cancelled. Claims 1-8, 10-15, 17-23 are pending.
In view of the terminal filed June 3, 2021, the rejection of claims 1 -23 on the ground of nonstatutory double patenting as being unpatentable over claims 1 -13 of U.S. Patent No. 10,450,392, has been withdrawn. 
In view of the argument and amendment filed June 3, 2021, the rejection of claims 1, 3-8, 11,19, and 20-21 under 35 U.S.C. 103 as being unpatentable over Reimers et al. (US 20180030177 A1), has been withdrawn.

Allowances
5.	Claims 1-8, 10-15, 17-23 have been allowed. 
6. 	The following is an examiner’s statement of reasons for allowance:
As of the date of this office action, the examiner has not located or identified any reference that can be used singularly or in combination with another reference including the closest prior art of Reimers et al. (US 20180030177 A1) to render the present invention anticipated or obvious to one of ordinary skill in the art. The process of Reimers et al. does not involve the use of lecithin.
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/WILLIAM K CHEUNG/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
William K. Cheung, Ph. D.
Primary Examiner
June 8, 2021